Citation Nr: 1030480	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-16 755	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for degenerative lumbar 
spine disease, currently evaluated as 20% disabling.

3.  Entitlement to an increased rating for thoracocervical spine 
disease, currently evaluated as 10% disabling.

4.  Entitlement to an increased rating for headaches, currently 
evaluated as 10% disabling.

5.  Entitlement to an increased rating for right knee 
tenosynovitis with bursitis, currently evaluated as 10% 
disabling.

6.  Entitlement to an increased rating for left knee 
tenosynovitis with bursitis, currently evaluated as 10% 
disabling.



REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1996.

This appeal to the Board of Veterans Appeals (Board) arises from 
a November 2006 rating action that denied service connection for 
PTSD, and a July 2008 rating action that denied a rating in 
excess of 20% for degenerative lumbar spine disease, and ratings 
in excess of 10% each for thoracocervical spine disease, 
headaches, and right and left knee tenosynovitis with bursitis.

By decision of 25 August 2009, the Board remanded the issues of 
service connection for PTSD, a rating in excess of 20% for 
degenerative lumbar spine disease, and ratings in excess of 10% 
each for thoracocervical spine disease, headaches, and right and 
left knee tenosynovitis with bursitis to the RO for further 
development of the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

All issues on appeal are REMANDED to the RO.






FINDINGS OF FACT

1.  By decision of 25 August 2009, the Board, in pertinent part, 
remanded the issues of service connection for PTSD, a rating in 
excess of 20% for degenerative lumbar spine disease, and ratings 
in excess of 10% each for thoracocervical spine disease, 
headaches, and right and left knee tenosynovitis with bursitis to 
the RO.

2.  Prior to the 25 August 2009 Board decision, the veteran's 
then-representative at the RO was not afforded sufficient 
opportunity to address and present appellate argument on the 
abovementioned issues on appeal in a formal brief.


CONCLUSION OF LAW

The criteria for vacating solely that portion of the 25 August 
2009 Board decision that addressed the issues of service 
connection for PTSD, a rating in excess of 20% for degenerative 
lumbar spine disease, and ratings in excess of 10% each for 
thoracocervical spine disease, headaches, and right and left knee 
tenosynovitis with bursitis to the RO are met.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the Board's 
own motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

In January 2010, the veteran's then-representative at the Board 
filed a motion to vacate that portion of the 25 August 2009 Board 
decision that addressed the issues of service connection for 
PTSD, a rating in excess of 20% for degenerative lumbar spine 
disease, and ratings in excess of 10% each for thoracocervical 
spine disease, headaches, and right and left knee tenosynovitis 
with bursitis on the grounds that 


the veteran's then-representative at the RO had not been afforded 
sufficient opportunity to address and present appellate argument 
on the abovementioned issues on appeal in a formal brief prior to 
Board action thereon.

In July 2010, the Board received VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, signed by the Veteran 
and appointing a private attorney as his new representative with 
respect to the matters on appeal.  In a letter accompanying VA 
Form 21-22a, the veteran's attorney requested that the veteran's 
case file be sent to her for review. 

Accordingly, the Board hereby vacates that portion of the 25 
August 2009 Board decision that addressed the issues of service 
connection for PTSD, a rating in excess of 20% for degenerative 
lumbar spine disease, and ratings in excess of 10% each for 
thoracocervical spine disease, headaches, and right and left knee 
tenosynovitis with bursitis.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This vacatur is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal with respect to the issues of 
service connection for PTSD, a rating in excess of 20% for 
degenerative lumbar spine disease, and ratings in excess of 10% 
each for thoracocervical spine disease, headaches, and right and 
left knee tenosynovitis with bursitis.
 

ORDER

Solely that portion of the 25 August 2009 Board decision that 
addressed the issues of service connection for PTSD, a rating in 
excess of 20% for degenerative lumbar spine disease, and ratings 
in excess of 10% each for thoracocervical spine disease, 
headaches, and right and left knee tenosynovitis with bursitis is 
vacated.






REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

In January 2010 written argument, the veteran's then-
representative at the Board stated that the veteran's then-
representative at the RO had not been afforded sufficient 
opportunity to address and present appellate argument on the 
issues of service connection for PTSD, a rating in excess of 20% 
for degenerative lumbar spine disease, and ratings in excess of 
10% each for thoracocervical spine disease, headaches, and right 
and left knee tenosynovitis with bursitis in a formal brief.

In July 2010, the Board received VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, signed by the Veteran 
and appointing a private attorney as his new representative with 
respect to the matters on appeal.  In a letter accompanying VA 
Form 21-22a, the veteran's attorney requested that the veteran's 
case file be sent to her for review. 

Accordingly, this case is remanded to the RO to afford the 
veteran's attorney an opportunity to review the veteran's claims 
folder and prepare any additional argument with respect to the 
issues on appeal.

The action identified herein is consistent with the duties 
imposed by the VCAA.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should make the claims folder 
available to the veteran's attorney for 
review and preparation of any additional 
appellate argument with respect to the 
issues of service connection for PTSD, a 
rating in excess of 20% for degenerative 
lumbar spine disease, and ratings 


in excess of 10% each for thoracocervical 
spine disease, headaches, and right and 
left knee tenosynovitis with bursitis.

2.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

3.  After completing the requested action, 
the RO need not readjudicate the claims 
on appeal, or furnish the Veteran and 
his attorney a Supplemental Statement 
of the Case.  The appeal should be 
certified to the Board on appeal, and the 
claims folder returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).
 
